Case 3:19-bk-30822             Doc 135       Filed 11/12/19 Entered 11/12/19 15:39:18                            Desc Main
                                            Document      Page 1 of 1



                                     UNITED STATES BANKRUPTCY COURT

                                   SOLTHERN DISTRICT OF 01110 (DAYTOJ\i)

    IN RE:                                                  *                          CASE NO. 19-30822

    TAGNETICS INC.                                          *                          CHAPTER 7

    IJ\VOLL1NT/\RY DEBTOR                                   *
             RESPONSE TO MOTIOl\' TO ST AY mE COURrs OCTOBER 25. 2019 ORDER

                                            FROM: Kenneth W. Ka~·ser



    I agree \\ ith the response filed by Earle~ and I lager toda~.

    In addition. I respectful I~ request that in accordance,, ith FRAP 8007(e ). the court e:\.ercise its prerogative
    to continue proceedings. set a trial datt>. and ht>ar the c, idencc of Tagnetics· insol,ency for the folio,, ing
    reasons.

         I ) Tagnetics· principal asset is its intellectual propert~. The ,alue of this asset is declining.
        2) We arc also concerned that assets are being transferred to other entities.
        31 At least t,,o other creditors an: a\,aiting resolution of this action so they can tal.e independent
             legal action. These creditors are being disad,antagcd by the long delays in resolving this case.
        -H If T agnetics is ruled insoh ent. the appeal \\ iII be moot.


    Respectful~)J"ubmittcd.

   /1(,,,;~11'12,'2019
  (, Kenneth \\'. Kayser. pro sc

    7860 ~tiller Co, e Rd

    Cata,, ha. VA 2--W70

    Email: drk,, h.a~ ser 11 gmail.com




                                                                                                                 N
                                                                                                                        r~ . .
                                                                                                    -
                                                                                                    ~··· .·
                                                                                                   ·-<. :·~ '
                                                                                                   ,c·:-: ::~·
                                                                                                   itJ :; ;      w
                                                                                                   ·--i
